SUMMARY ORDER
Defendant Frank DiMattina argues that his conviction for extortion is invalid because he did not “obtain” any property for purposes of the Hobbs Act. The Government, in its brief on appeal, agrees and concedes that the judgment must be vacated in all respects. The Government now seeks remand to the District Court “so that [it] can move to dismiss the indictment with prejudice under Rule 48(a) of the Federal Rules of Criminal Procedure.” Appellee Br. 11. We agree that is the appropriate course of action.
For the reasons set out above, we VACATE the April 3, 2012, judgment of the District Court and REMAND the cause for further proceedings consistent with this Order.